NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             _____________

                                 No. 10-1183
                                _____________

                               MARK TEEPLE,

                                                           Appellant

                                       v.

 DETECTIVE JOSEPH CARABBA; DETECTIVE KEVIN D. DYKES; DETECTIVE
   SERGEANT WILLIAM CAHILL; STEPHEN KELLY, DEPUTY DISTRICT
                          ATTORNEY
                         _____________

                 On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                            (D.C. No. 2-07-cv-02976)
                 District Judge: Honorable Eduardo C. Robreno
                                 _____________

                   Submitted Under Third Circuit LAR 34.1(a)
                              on October 7, 2010

          Before: FUENTES, JORDAN and ALDISERT, Circuit Judges

                       (Opinion Filed: October 28, 2010)

                                _____________

                          OPINION OF THE COURT
                              _____________


PER CURIAM.

    Mark Teeple appeals from the summary judgment entered by the District Court for
the Eastern District of Pennsylvania in favor of police officers Joseph Carabba, Kevin

Dykes, and William Cahill. He does not appeal the summary judgment in favor of

Stephen Kelly, Deputy District Attorney. Teeple essentially contends that genuine issues

of material fact existed. We conclude otherwise and affirm. 1

                                             I.

       Teeple asserts that (1) material misstatements and omissions of fact precluded a

finding of probable cause for his search and arrest, (2) the Court did not determine

properly whether Appellees established probable cause for the crime of criminal

solicitation to commit robbery, and (3) the Court made decisions properly left to the jury.

       Upon a careful review of the briefs and the record, we hold that the detailed

Memorandum of the District Court properly and thoroughly addressed the contentions

now presented on appeal. After examining at length the relevant affidavits and the alleged

misstatements and omissions, the Court correctly determined there were no genuine

issues of material fact with respect to probable cause. Because the District Court properly

responded to the contentions now raised by Teeple, we will affirm its Judgment for the

reasons set forth in its Memorandum. Teeple’s remaining contentions are without merit.

                                          *****

       The Judgment of the District Court will be AFFIRMED.




1
 The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343, and 1367. We
have jurisdiction pursuant to 28 U.S.C. § 1291.
                                            2